Citation Nr: 9928036	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-39 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 1984 
and from September 1986 to September 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's psychiatric disorder, currently diagnosed 
major depressive disorder, is of service origin.


CONCLUSION OF LAW

A psychiatric disorder, currently diagnosed as e major 
depressive dosorder was incurred in active service. 38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §  3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
is well grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991); Edenfield v. Brown, 8 
Vet.App. 384, 388 (1995) (en banc); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Pursuant to § 5107(a), the Board is 
obligated to assist the veteran in the development of his 
claim.  Upon a review of the record, the Board finds all 
evidence necessary for adjudication of this claim has been 
obtained.  Accordingly, the statutory duty to assist the 
veteran has been met.

Service connection may be granted for a disease or injury, 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The service medical records from the veteran's first period 
of active service are silent as to any psychiatric disorder.  
Service medical records from the veteran's second period of 
active service show the enlistment examination clinically 
evaluated the veteran's psychiatric condition as normal.  
Thereafter, a report of medical history dated in January 1987 
recorded in conjunction with a flight examination showed that 
the veteran had a history of depression or excessive worry.  
The examination showed no abnormality.

Service medical records dated from August 1987 to February 
1988 show that the veteran received treatment for complaints 
of anxiety, nervousness, loss of appetite, loss of sleep, and 
recurrence of obsessive thoughts.  The diagnoses of record 
included obsessive compulsive disorder.  The veteran 
underwent a Medical Evaluation Board in September 1987 and 
was assigned to limited duty as a result of a primary 
diagnosis of obsessive compulsive disorder.

Thereafter, service medical records dated in July 1991 show 
that the veteran reported anxiety and stress.  He was 
referred to a civilian psychiatrist for an evaluation in July 
1991.  At that time, veteran reported depression, anxiety, 
insomnia, nightmares, ruminating thoughts, decreased 
concentration, and suicidal thoughts with several plans, but 
without homicidal ideation or auditory or visual 
hallucinations.  The impression was Axis I: Major depression 
with severe and recurrent psychotic symptoms.  The veteran 
was referred to the Bethesda Naval Hospital for evaluation.

The veteran was hospitalized at an acute psychiatric unit for 
observation and treatment.  He was discharged in August 1991 
with a diagnosis of Axis I: Adjustment Disorder with 
depressed mood and marital problems.  The staff psychiatrist 
recommended that the veteran be expeditiously 
administratively separated from the service.

Service medical records dated in August 1991 show that the 
veteran sought treatment for insomnia and stress management 
pending administrative action for discharge.  The assessment 
was anxiety secondary in service.  The report of medical 
examination at discharge, also dated in August 1991, shows 
that the veteran was just resolving from major depression and 
obsessive compulsive personality.

Subsequent to service, VA and private medical records dated 
from October 1991 to 1998 show that the veteran was treated 
intermittently for psychiatric complaints, to include 
depression.  The veteran underwent a private psychiatric 
evaluation in July 1994.  He reported experiencing severe 
insomnia, easy irritability and restlessness.  He also 
reported being intolerant and arguing with his family.  He 
indicated he was forgetful, had difficulty paying attention 
and was easily distracted.  The diagnosis was Axis I: Major 
depressive illness, recurrent, severe, without psychotic 
features.  The examiner noted that the veteran was unable to 
perform adequately in any working situation and that his 
condition was clearly related to his service in at the Coast 
Guard.

The veteran underwent a VA psychiatric examination in May 
1995.  He reported that he is worthless, he cannot relate to 
others or socialize with other people.  He indicated that he 
takes medication, watches television and helps his wife with 
home chores.  The diagnosis was Axis I: Depression, not 
otherwise specified and alcohol dependence, in remission

A private psychiatric medical report dated in March 1998 
shows that the veteran reported sadness, anxiety, 
irritability, poor tolerance, despair, mistrust, fear of 
impotence, feelings of guilt and worthlessness, low self 
esteem, poor concentration, suicidal ideation and death 
wishes, social withdrawal, poor family interaction, poor 
control of impulses, mood swings, sleep disturbance (insomnia 
and nightmares), and poor motivation.  The veteran described 
the onset of symptoms in 1987 during his second period of 
active service.  The diagnosis was severe major depressive 
recurrent episodes with a poor prognosis.

To summarize, the veteran was first treated for psychiatric 
complaints, including depression, during his period of active 
service.  Following separation from service, the evidence of 
record shows that the veteran underwent continued treatment 
for his psychiatric problems and was diagnosed with major 
depressive illness in July 1994, with depression in May 1995, 
and with severe major depressive recurrent episodes with a 
poor prognosis in March 1998.

After viewing the objective medical evidence in conjunction 
with the veteran's complaints and history, it is the Board's 
judgment that the currently diagnosed severe major depressive 
recurrent episodes had its onset during active duty.  
Accordingly service connection for a psychiatric disorder, 
currently diagnosed as severe major depressive recurrent 
episodes is warranted.


ORDER

Entitlement to service connection for psychiatric disorders 
currently diagnosed as severe major depressive recurrent 
episodes is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

